Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowability Notice
The following is an examiner’s statement of reasons for allowance:
Allowance of claims 1-21 is indicated because:
The Terminal Disclaimer filed on 06/21/2022, that overcame the Double Patenting Rejection; and
The prior art of record does not anticipate or render fairly obvious in combination to teach the limitation of the claimed invention as cited in the independent claims 1 and 21 such as a container defining an interior volume for holding the liquid; and an ultrasonic energy device extending through the interior volume and surrounded by the liquid held in the container, wherein the ultrasonic energy device is configured to subject the liquid within the interior volume of the container to ultrasonic energy, the ultrasonic energy device defining an angular range of exposure of ultrasonic energy to the interior volume of the container greater than 180 degrees, wherein the container includes an inlet for receiving a pressurized flow of the liquid and an outlet positioned above the inlet for removing the liquid.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
07/08/2022